John Vsher Plaint. conta William Timberlak Defend* in an acción of the case for refuseing to give him Security for his comming out of prison according to his promiss being put in there upon an Execucion of Sixty eight pounds recovered against him at a County Court held in Boston the 29th October 1672 & all other due damages according to Attachm* Dat. January: 28th 1672: . . . The Jury . . . founde for the Defendant costs of Court.
Execucion Issued ye 4th of June 1673 for Seaven shillings eight pence 7s 8d